Mr. Justice Ether specially concurring: I agree that the judgment of the superior court should be reversed and the cause remanded for a new trial. I do not, however, concur in the view that abandonment as a ground for adoption, under the statute, must be for a period of more than six months next preceding the filing of the petition for adoption. In dealing with the subject of abandonment of property the Supreme Court of this State, in the case of Burns v. Curran, 275 Ill. 448, said: “The question of abandonment is one of intention, to be determined from the evidence, and there is no abandonment unless the premises are left with an intention of not again resuming possession.” The natural interpretation of the adoption statute makes it accord with the principle of law announced by the Supreme Court. The element of time is a factor to be considered in determining whether there has been an abandonment of property or children, but it is not controlling. In the instant case the petition for adoption alleged that the child in question was about six years of age at the time the proceeding was instituted, that the relator had abandoned her for a period of three years and that during the past year he had contributed only a very small amount for her support. The decree finds as the only statutory ground for adoption that the relator “abandoned the said child for about two years.” The petition contains a clear admission that the relator did not relinquish all interest in his child. It shows affirmatively that during the year immediately preceding the filing of the petition for adoption he was contributing to her support. In this respect the petition failed to confer jurisdiction of the subject matter upon the county court. The petition does not charge and the decree does not find any facts showing that the father left his child with the intention of not again resuming custody of her or that the court had jurisdiction. French v. French, 302 Ill. 152.